ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 101
2.	Applicant’s amendments with respect to claim 1 is sufficient to overcome the rejections set forth in the previous Office Action for being directed toward non-statutory subject matter. The examiner withdraws the rejections.
 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Mark Klinko (Reg. # 59,380) on 01/19/2022.  The application has been amended as follows:  
In Claim 1, line 1, “operations,  comprising”    has been changed to :
--operations using a computer device comprising a processor and  memory  to perform-- .
In Claim 11, line 1, “Claim 10” has been changed to –Claim 1--.
As Per Claim 12, the entire Claim 12 has been replaced by the following amended claim 12:

--12.	A computer device, comprising: a processor; and
a memory for storing computer programs executable by the processor;
[AltContent: rect][AltContent: rect]wherein the processor is configured to,  when executing the computer programs:
acquire current running status information of an in-vehicle component and current user operating behavior information sent by a first vehicle;
determine a current running status score of the first vehicle according to the current running status information of the in-vehicle component and the current user operating behavior information from the first vehicle;
generate an operation strategy for the first vehicle according to the current running status score of the first vehicle; and
determine whether the current running status score of the first vehicle is greater than a threshold,
wherein if the current running status score of the first vehicle is greater than the threshold, the processor is configured to generate the operation strategy for the first vehicle by:
acquiring location information of the first vehicle, current user requests to be processed including a credit rating and a purpose of the current user, and
determining a service assignment for the first vehicle according to the location information of the first vehicle, and the credit rating and the purpose of the current user,
or
if the current running status score of the first vehicle is less than or equal to the threshold, generating the operation strategy for the first vehicle comprises:
determining a risk level and a category of a fault occurring in the first
vehicle,
determining a target maintenance mode for the first vehicle according to

target maintenance mode comprises a maintenance address and a maintenance time, and
delivering the target maintenance mode to the first vehicle to allow the first vehicle to be offline and to be repaired in accordance with the target maintenance mode.-

As Per Claim 20, the entire Claim20 has been replaced by the following amended claim 20:

--20.	A non-transitory computer- readable storage medium having stored therein computer programs that, when executed by a processor, cause the processor to:
acquire current running status information of an in-vehicle component and current user operating behavior information sent by a first vehicle;
determine a current running status score of the first vehicle according to the current running status information of the in-vehicle component and the current user operating behavior information from the first vehicle;
generate an operation strategy for the first vehicle according to the current running status score of the first vehicle; and
determine whether the current running status score of the first vehicle is greater than a threshold,
wherein if the current running status score of the first vehicle is greater than the threshold, generating the operation strategy for the first vehicle comprises:
acquiring location information of the first vehicle, current user requests to be processed including a credit rating and a purpose of the current user, and
determining a service assignment for the first vehicle according to the location information of the first vehicle, and the credit rating and the purpose of the current user, or
if the current running status score of the first vehicle is less than or equal to the threshold, generating the operation strategy for the first vehicle comprises:
determining a risk level and a category of a fault occurring in the first
vehicle,
determining a target maintenance mode for the first vehicle according to
the risk level and the category of the fault occurring in the first vehicle, wherein the target maintenance mode comprises a maintenance address and a maintenance time, and
delivering the target maintenance mode to the first vehicle to allow the first vehicle to be offline and to be repaired in accordance with the target maintenance mode.-- 

In Claim 21, line 1, “ non-temporary” has been changed to --non-transitory--.
In Claim 22, line 1, “ non-temporary” has been changed to --non-transitory--.
In Claim 23, line 1, “ non-temporary” has been changed to --non-transitory--.
In Claim 24, line 1, “ non-temporary” has been changed to --non-transitory--.
 
Allowable Subject Matter
4.	  Remaining Claims  1-5, 8-9, 11-16 and 20-24 are allowed.  

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
	The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a computer device, computer instructions, and a method for controlling vehicle operations, comprising among other limitations, acquiring current running status information of an in-vehicle component and current user operating behavior information wherein after determining the current running status score of the first vehicle, the method further comprises: determining whether the current running status score of the first vehicle is greater than a threshold, if the current running status score of the first vehicle is greater than the threshold, generating the operation strategy for the first vehicle comprises: acquiring location information of the first vehicle, current user requests to be processed including a credit rating and a purpose of the current user, and determining a service assignment for the first vehicle according to the location information of the first vehicle, and the credit rating and the purpose of the current user,
Or if the current running status score of the first vehicle is less than or equal to the threshold, generating the operation strategy for the first vehicle comprises: determining a risk level and a category of a fault occurring in the first vehicle, determining a target maintenance mode for the first vehicle according to the risk level and the category of the fault occurring in the first vehicle, wherein the target maintenance mode comprises a maintenance address and a maintenance time, and delivering the target maintenance mode to the first vehicle to allow the first vehicle to be offline and to be repaired in accordance with the target maintenance mode.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.